Citation Nr: 0003320	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-15 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
collarbone injury.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) and dysthymia.

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of reconstructive surgery of the left ankle.

6.  Entitlement to an initial rating in excess of 10 percent 
for obstructive lung disease.

7.  Entitlement to an initial rating in excess of 10 percent 
for sciatic neuropathy.

8.  Entitlement to an initial compensable rating for anemia.

9.  Entitlement to an initial compensable rating for 
headaches. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1988 and from January to March 1991.  She has also 
served with the U.S. Army Reserves since 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which adjudicated the issues on appeal.  

The Board notes that the April 1998 rating decision on appeal 
also denied the veteran's claim of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  As the veteran has not yet submitted a 
substantive appeal with respect to that issue, it is not 
currently before the Board at this time.  See 38 C.F.R. 
§§ 20.200, 20.202 (1999).

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, residuals of a collar bone injury, as 
well as the issue of entitlement to an initial rating in 
excess of 10 percent for obstructive lung disease, will be 
discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD and dysthymia are 
productive of social and occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks due to 
symptoms which include disturbance of motivation and mood 
(i.e., depression and anxiety), and difficulty in 
establishing and maintaining effective work and social 
relationships.  However, the veteran is able to attend 
school, maintain part-time employment, and keep her status 
with the U.S. Army Reserves.

3.  The veteran's service-connected residuals of 
reconstructive surgery of the left ankle are productive of 
moderate limitation in range of motion with subjective 
complaints of pain.

4.  The veteran's service-connected sciatic neuropathy is 
manifested by subjective complaints of radiating pain from 
the lower back to the left lower extremity, with objective 
evidence of no more than mild intervertebral disc syndrome 
and mild limitation in range of motion. 

5.  The veteran's anemia is manifested by complaints of 
fatigue and headaches, and a hemoglobin level greater than 
10gm/100ml.

6.  The veteran's headaches have not resulted in prostrating 
attacks.




CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation for 
PTSD and dysthymia, but not more, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999). 

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of reconstructive surgery of the left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a,  Diagnostic 
Code 5271 (1999). 

3.  The criteria for an initial evaluation in excess of 10 
percent for sciatic neuropathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999). 

4.  The criteria for an initial compensable evaluation for 
anemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), 38 C.F.R. §§ 4.1-4.14, 4.117, Diagnostic Code 7700 
(1999). 

5.  The criteria for an initial compensable evaluation for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an April 1998 rating decision, the RO granted service 
connection for PTSD and dysthymia, rated as 30 percent 
disabling; residuals of reconstructive surgery of the left 
ankle, rated as 10 percent disabling; and sciatic neuropathy, 
rated as 10 percent disabling; anemia, rated as 
noncompensably (zero percent) disabling; and headaches, also 
rated as noncompensably disabling.  Each of these ratings was 
assigned an effective date of March 25, 1997.  The veteran 
responded by filing a notice of disagreement with respect to 
each of these assigned ratings, and this appeal ensued. 

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that each of the veteran's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, the VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history.") 

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran was afforded several recent VA medical examinations 
in 1997 and 1998 to evaluate each of her service-connected 
disabilities on appeal.  Recently, however, the veteran 
requested that she be afforded additional examinations by the 
VA, arguing that her service-connected disabilities had 
worsened.

After reviewing the evidence of record, the Board finds that 
additional examinations are not appropriate or needed at this 
time.  The veteran has had several recent examinations for 
her disabilities, and there must be some closure as to the 
veteran's appeal.  A mere assertion that she disagrees with 
the results of adjudication, indicating that her disabilities 
have worsened beyond that contemplated by the percentage 
assigned, is insufficient to require that additional 
examinations be scheduled.  In this regard, 38 C.F.R. § 3.327 
(1999) states that reexaminations will be requested whenever 
the VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
Generally, reexaminations will be required if it is likely 
that a disability has improved, if evidence indicates that 
there has been a material change in a disability, or that the 
current rating may be incorrect.  Id. (emphasis added).  In 
this case, there is no medical evidence in the file 
indicating that there has been any change in any of the 
veteran's service-connected disabilities since her last 
examinations.  

The facts in this case are distinguishable from the facts in 
Snuffer v. Gober, 10 Vet. App. 400 (1997), in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that the veteran was entitled to a new examination after 
a two year period between the last VA examination and the 
veteran's contention that his disability had increased in 
severity.  The Court noted that the veteran had undergone 
treatment for the disability two years after the last VA 
examination.  Thus, there was medical evidence other than the 
veteran's mere assertion that the disability at issue had 
worsened, thereby triggering the duty to assist which 
required the need for another VA examination to determine the 
current status of the veteran's disability.  In the instant 
case, no such medical evidence has been submitted with 
respect to any of these claims.

I.  Post-Traumatic Stress Disorder and Dysthymia

The April 1998 rating decision on appeal granted service 
connection for PTSD and dysthymia as a result of an in-
service incident in which the veteran was sexually assaulted.  
The veteran disagreed with the assignment of the 30 percent 
evaluation, arguing that her psychiatric disability was more 
severely disabling. 

A report from a VA psychiatric examination performed in May 
1997 included the veteran's complaints of depression, as well 
as nightmares and flashbacks involving the sexual assault.  
Her depression reportedly would become more severe around the 
anniversary of the assault.  She disclosed that she had 
continued problems with relationships and that she was 
incapable of having sexual relations with her significant 
other.  She admitted that she had been receiving VA 
outpatient treatment for alcoholism since 1994 and had been 
attending Alcoholics Anonymous meetings on a regular basis.  
She reported diminished or no social interest, and increased 
feelings of detachment from others.  She continued to have 
feelings of guilt, which would manifest into feelings of self 
anger.  She would constantly blame herself when things would 
go wrong, and she felt alone despite having people around.  
She admitted that she occasionally had crying spells.

Mental status examination revealed that the veteran was 
appropriately dressed and groomed.  She maintained good eye 
contact and had no abnormal movements or mannerisms.  Her 
affect and mood were quite appropriate, although somewhat 
anxious while responding to questions pertaining to the 
sexual assault.  There were times during the interview when 
she appeared quite preoccupied and unable to answer 
appropriately.  Her attention and concentration were 
adequate.  Both recent and remote memory were intact.  She 
was oriented to name, place, date, and to the present 
situation, with an indication of an average intelligence as 
it related to her comprehension, reasoning, use of language, 
vocabulary, and fund of knowledge.  There were no abnormal 
thought processes.  Both insight and judgment were intact, 
and she presented with adequate interaction and 
communication.  

The examiner concluded with diagnoses of (1) PTSD; (2) 
dysthymia, moderate, recurrent, with significant vegetative 
symptomatologies, without any psychotic symptoms, secondary 
to PTSD; and (3) alcohol dependence, continuous, chronic, in 
remission since 1994, per veteran.  The diagnoses also 
included personality disorder, not otherwise specified, with 
an indication of borderline passive-aggressive traits.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 70.  The examiner commented that the veteran had 
PTSD with secondary depression and episodic anxiety reaction.  
Although the veteran was receiving continued treatment for 
depression, the examiner stated that the veteran remained 
marginally stable with continued recurrence of PTSD symptoms.  
The examiner recommended that the veteran continue her 
treatment for depression and occasional anxiety.  It was also 
suggested that she undergo individual therapy to address 
specific difficulties with her relationship as a result of 
the assault. 

The veteran received VA psychiatric treatment from May to 
August 1997.  A June 1997 entry noted that the veteran had 
been traumatized numerous times in her life, including the 
incident in which she was assaulted in service.  She 
disclosed that she had attempted suicide on one occasion in 
1988, with no subsequent plan or attempt.  The clinician 
observed the veteran to be coherent and oriented times three.  
The veteran's symptoms included depression, sleeplessness, 
anger outbursts, an exaggerated startle response, periodic 
mood swings, difficulty with sexual intercourse, and 
difficulty trusting men.  She also reported that there were 
years in her life in which she had no recollection.  The 
clinician concluded with a diagnosis of PTSD, multiple 
etiology. 

When seen in July 1997, the veteran complained that the 
examiner at her recent VA examination did not treat her with 
respect.  The veteran brought up issues of control in her 
marriage.  She said that she loved her husband but that he 
always wanted to be in control.  She felt compelled to 
respond to her husband sexually even when she did not want 
to.  In August 1997, the veteran reported considerable 
feelings of ruminating worry and difficulty focusing.  She 
reported that she had not been able to feel good about 
herself since she was a child.  Mental status examination 
revealed that the veteran was initially anxious and had 
difficulty listening and focusing.  As the interview 
progressed, however, she was able to focus, provide good 
responses and ask good questions.  She was able to give 
examples of cognitive restructuring of thinking and thought 
processes.  The clinician concluded that the veteran suffered 
from PTSD as a result of both military and non-military 
experiences. 

In March 1997, the veteran was evaluated by Essien A. Essien, 
M.D., Psychiatrist, at Central Psychiatric Services.  During 
the interview, the veteran reported symptoms of restlessness, 
deep depression, tiredness, and a one month history of 
sleeplessness.  The veteran stated that she felt overwhelmed 
at home with her six-month-old newborn and with her two other 
children, ages five and six.  She reported that she was a 
student and worked part time when she could.  She also kept 
her Army Reserve monthly duty for extra income.  She reported 
a history of postpartum depression, which Dr. Essien said was 
currently worse.  She said that her husband had not been home 
to help out with the children.  She explained that she had 
become emotionally unstable and expressed a desire to run 
away.  She also felt lonely and unwanted.  

On mental status examination, the veteran was adequately 
dressed and her grooming was average.  She was quite 
cooperative, eye contact was poor, and she was observed to be 
spontaneous, coherent and goal directed.  Her affect was 
constricted and her mood ranged from dysphoric to labile.  
She broke into tears a number of times during the interview, 
but was able to smile on occasion.  There was no evidence of 
psychosis, hallucinations, or delusions; however, vegetative 
symptoms of depression were present, such as weight loss, 
poor self esteem, increased anxiety, a feeling of loneliness, 
and ineffective coping skills.  Sensorium was clear and her 
intellectual functioning was slightly above average.  Her 
recent and remote memory were good.  She was well oriented to 
the office, to the interviewer and to the time of day.  
Concentration was fair.  She did serial seven subtractions 
poorly but was able to complete serial three subtractions 
without assistance.  Her general fund of information was 
good, and she reported that she was a good student despite 
her current situation.  Insight and judgment were intact.  

Dr. Essien concluded that the veteran had a history of 
extreme stress that was threatening her ability to cope.  She 
had many stressors and had tried to keep her family intact.  
She was quite restless, angry and frustrated, and appeared to 
have difficulty accepting her own very existence, as well as 
how to handle being a housewife, a mother, a bread winner, 
and a student.  Dr. Essien indicated that the veteran needed 
major assistance to deal with her financial difficulties, 
which in turn could help keep the family together.  Based on 
these findings, the Axis I diagnoses were major depression 
without psychotic features, ruled out postpartum depression 
and history of bipolar disorder.  Dr. Essien assigned a 
current GAF score of 25-35, but indicated that this score was 
much higher for the past year.  He commented that the 
veteran's short-term and long-term prognosis were good with 
assistance, but poor without assistance. 

The veteran also submitted various lay statements in support 
of her claim.  In a May 1997 letter, Veronica Ferguson stated 
that she had observed several changes in the veteran's mood 
and behavior since the in-service sexual assault.  She 
indicated that the veteran had suffered from depression, 
social isolation and an eating disorder.  She related that 
the veteran had made one suicide attempt in the past.  In a 
July 1997 letter, Michelle Hudson stated that she had 
observed the veteran experience an anxiety attack after 
returning from an appointment.  Finally, in a letter dated in 
July 1997, the veteran stated that her recent VA examination 
had triggered nightmares about the in-service sexual assault. 

The veteran was afforded an additional VA psychiatric 
examination in November 1998.  During the interview, the 
veteran reported frequent nightmares, insomnia, flashbacks, 
feeling uncomfortable with intimacy, and a general loss of 
interest with associated depression which interfered with her 
life.  She also reported irritability, periods in which she 
would lose her temper, and severe mood swings.  She described 
psychogenic amnesia with respect to the sexual assault in 
service.  She had hypervigilance and a moderate exaggerated 
startle response.  She said that she suffered from poor 
concentration and had had over ten jobs since her separation 
from active duty. 

Mental status examination showed that the veteran was 
friendly and cooperative throughout the evaluation.  She was 
also appropriately attired.  She was well oriented to time, 
place and person.  Her affect showed very marked anxiety and 
marked depression, but her mood was stable.  She spoke in a 
very low tone and had to be encouraged to speak up to be 
heard.  There was no tangentiality and no underlying 
disruption of her thought processes.  Abstract 
conceptualizations were intact, as was short and long-term 
memory.  Obsessive compulsive characteristics were moderately 
active.  She denied any delusions, hallucinations or suicidal 
ideation, and insight was partial.  Her judgment was intact, 
with an ability to manage financial matters without 
assistance.  The examiner provided diagnoses of (1) PTSD, 
chronic, severe, service-connected; and (2) dysthymia, 
moderate to severe, secondary to PTSD.  The examiner also 
assigned a current GAF score of approximately 60 to 65.  The 
examiner commented that the veteran had considerable 
disruption of both her interpersonal relationships as well as 
her employability, but was able to return to school for R.N. 
training.  It was further noted that, for successful 
rehabilitation, the veteran was going to need to continue 
psychiatric treatment, including both medication and 
counseling. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The Board notes that the veteran's disability due to PTSD and 
dysthymia is evaluated under the general rating formula for 
evaluating mental disorders.  Under these criteria, a 30 
percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

Applying the facts of this case to the applicable criteria, 
the Board finds that the veteran's PTSD and dysthymia appear 
most consistent with a 50 percent evaluation under the 
criteria for rating mental disorders.  The clinical evidence 
does not show that the veteran suffers from each of the 
symptoms listed in the criteria for a 50 percent evaluation 
for mental disorders.  For example, mental status 
examinations did no show evidence of circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking.  

Nevertheless, since the initial 30 percent evaluation was 
assigned, examination reports disclose that the veteran's 
symptomatology has been productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, panic attacks, 
disturbances of motivation and mood, i.e., depression, and 
difficulty in establishing and maintaining effective work and 
social relationships.  For example, the May 1997 VA 
examination report noted that the veteran suffered from 
depression, and that she experienced significant difficulty 
in her relationship with her husband.  The examiner opined 
that the veteran demonstrated significant vegetative 
symptomatologies and that she remained marginally stable with 
continued recurrence of PTSD symptoms.  Dr. Essien also 
observed that the veteran demonstrated vegetative symptoms of 
depression, including weight loss, poor self esteem, 
increased anxiety and depression, loneliness, and ineffective 
coping skills.  Dr. Essien concluded that the veteran 
suffered from extreme stress that was threatening her ability 
to cope.  The November 1998 VA examination report, moreover, 
showed that the veteran suffered from marked anxiety and 
depression.  The examiner explained that the veteran's PTSD 
and dysthymia had considerably disrupted both the veteran's 
interpersonal relationships as well as her employability.  
Under these circumstances, the Board concludes that the 
schedular requirements for a 50 percent rating for PTSD and 
dysthymia have been met since the initial rating.

In reaching this decision, the Board has also determined that 
the veteran's disability picture for PTSD and dysthymia has 
not warranted an evaluation in excess of 50 percent since the 
initial grant of service connection.  The clinical evidence 
reveals that the veteran demonstrates some manifestations 
described in the criteria for a 70 percent evaluation, (e.g., 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; and difficulty 
in adapting to stressful circumstances).  The veteran, 
however, clearly does not exhibit most of the symptoms 
described therein.  For example, there is no evidence of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech characterized as intermittently 
illogical, obscure; spatial disorientation; and neglect in 
personal appearance and hygiene.  While the veteran has 
described occasional panic attacks, it has not been shown or 
alleged that they affect her ability to function 
independently, appropriately and effectively.  Further, the 
veteran does not appear to be unable to establish and 
maintain effective relationships as a result of her PTSD and 
dysthymia, but, rather, has difficulty in doing so.  

Furthermore, the veteran's GAF scores assigned at VA 
examinations do not reflect a disability picture which would 
warrant an evaluation in excess of 50 percent.  For example, 
the May 1997 VA examination report included a GAF scores of 
70.  Under DSM-IV, this score is consistent with some mild 
symptoms (depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  In addition, 
the November 1998 VA examination report included a GAF score 
of 60 to 65.  This score contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attack), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Id.  As such, neither 
GAF score is analogous to an evaluation in excess of the 
currently assigned 50 percent.

The Board has considered Dr. Essien's March 1997 report in 
which he assigned the veteran a GAF score of 25 to 35.  Under 
DSM-IV, a score of 25 is assigned where behavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communications or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
However, the clinical findings of record do not reflect that 
the veteran's disability due to PTSD and dysthymia is 
productive of serious symptoms as contemplated in this score.  
The veteran has consistently denied both suicidal and 
homicidal ideation, and no obsessional rituals have been 
reported.  The Board places considerable weight on the fact 
that the veteran is married, enrolled in an R.N program, 
working part time, and maintaining her U.S. Army Reserve 
status.  Examiners have also observed the veteran to be 
cooperative and well groomed, with no significant impairment 
in judgment or cognitive functioning.  Given these findings, 
the Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 50 percent for the 
veteran's PTSD and dysthymia under the criteria for rating 
mental disorders.

In conclusion, the Board finds that the veteran's disability 
due to PTSD and dysthymia is most consistent with a 50 
percent evaluation under the criteria for rating mental 
disorders since this disability was initially rated.  

II.  Residuals of Reconstructive Surgery of the Left Ankle

The April 1998 rating decision on appeal granted service 
connection for a left ankle disability and assigned a 10 
percent evaluation under Diagnostic Code 5271, effective as 
of March 1997.  Under this provision, a 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle, 
while a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271. 

The record reflects that the veteran sprained her left ankle 
while on active duty for training in June 1996.  She re-
injured it in July 1996 after jumping into a fox hole, 
causing the ankle to become loose with some stretching of the 
ligaments off the bone.  In January 1997, Charles J. Nowacek, 
M.D., performed a ligament repair of the left ankle.  Follow-
up evaluation in March 1997 showed that the veteran's left 
ankle was gaining strength and had approximately 80 percent 
range of motion.  Dr. Nowacek stated that the veteran needed 
time to continue working on building up her endurance and 
confidence.  An April 1997 entry noted that the veteran was 
gradually increasing her strength, ability and range of 
motion.  In a May 1997 letter, Dr. Nowacek stated that a good 
part of the veteran's problems with the left ankle had been 
caused by sciatica on the left side, particularly through the 
L5 nerve root and possibly the S1 nerve root as well.  Dr. 
Nowacek indicated that "we are currently dealing with the 
same type of symptoms superimposed on a left ankle injury," 
and that the interrelation of the two makes treatment 
considerably more difficult. 

The veteran was afforded a VA examination in May 1997 to 
determine the nature and severity of her left ankle 
disability.  At that time, the veteran reported complaints of 
pain on the left side of her foot when walking.  She said 
that the outside of her left foot was numb from the ankle to 
the toes.  Physical examination showed no swelling of the 
ankle joint, although there were nodules in the subcutaneous 
area below the incision from the surgical repair.  Range of 
motion testing showed dorsiflexion of 9 degrees and plantar 
flexion of 35 degrees.  X-rays revealed some mild 
hypertrophic degenerative changes from the fibula and in the 
interosseous ligament between the tibia and fibula.  A metal 
fragment was observed from the veteran's previous open 
reduction of the fracture.  The radiologist's impression was 
mild degenerative changes predominately over the distal 
fibula.  Based on these findings, the diagnosis was status 
post repair of torn ligaments and tendons of the left ankle. 

After expressing her disagreement with the initial 10 percent 
evaluation, the veteran underwent and additional VA 
examination in November 1998.  On physical examination, a 
well-healed surgical scar measuring 10 centimeters was 
located on the lateral aspect of the left ankle.  The 
examiner stated that the range of motion of the left ankle 
was considered full without crepitance present.  The veteran 
did all ranges of motion with active and passive pressure 
without difficulty.  Again, there was no crepitance with 
manipulations of the left ankle.  X-rays showed mild 
degenerative disease of the left ankle and a small foreign 
body in the distal fibula, which was probably postoperative 
in origin.  The examiner concluded with a diagnosis of open 
reduction/internal fixation of the left ankle.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's left ankle disability 
for any period since the initial rating became effective in 
March 1997.  As noted, a showing of marked limitation of 
motion of the ankle is required for a 20 percent evaluation 
under Diagnostic Code 5271.  The clinical evidence, however, 
shows that the veteran's left ankle motion is no worse than 
moderate.  In March 1997, just several weeks following the 
veteran's left ankle surgery, Dr. Nowacek stated that the 
veteran's left ankle demonstrated approximately 80 percent 
range of motion.  The May 1997 VA examination report recorded 
that the veteran's left ankle had 9 degrees of dorsiflexion 
and 35 degrees of plantar flexion.  In November 1998, a VA 
examiner indicated that the veteran's left ankle range of 
motion was essentially normal.  Overall, these findings show 
that the veteran's left ankle disability demonstrates no more 
than moderate limitation of motion.  See 38 C.F.R. § 4.71, 
Plate I ("Standard" ranges of ankle dorsiflexion and plantar 
flexion are 20 and 45 degrees, respectively.  See 38 C.F.R. § 
4.71, Plate I.)

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of the currently assigned 10 percent for her left ankle 
disability.  There is no evidence that the veteran's left 
ankle disability is manifested by ankylosis (Diagnostic Codes 
5270 and 5272) or malunion of the ankle (Diagnostic Code 
5273).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 
and 5273 (1999).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the Board is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain, to the extent that complaints of 
pain are supported by adequate pathology.  DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  In this case, however, there 
are no subjective complaints of pain and weakness which have 
been supported by adequate pathology of disability to warrant 
an evaluation in excess of 10 percent.  

III.  Sciatic Neuropathy

The April 1998 rating decision granted service connection for 
sciatic neuropathy and assigned a 10 percent evaluation from 
March 1997.  In reaching this decision, the RO relied on Dr. 
Nowacek's May 1997 letter which addressed the veteran's left 
ankle disability.  As discussed, Dr. Nowacek stated that a 
good part of the veteran's problem with the left ankle was 
caused by sciatica on the left side, particularly through the 
L5 nerve root and possibly the S1 nerve root as well.  Dr. 
Nowacek indicated that "we are currently dealing with the 
same type of symptoms superimposed on a left ankle injury," 
and that the interrelation of the two makes treatment 
considerably more difficult. 

At a VA examination in July 1997, the veteran complained of 
back pain with numbness on the left side from the left hip 
area down to the toes of the left foot.  Examination showed 
that the veteran ambulated without difficulty.  An incisional 
scar measuring 3 centimeters was located on the left iliac 
area posteriorly.  There were no fixed deformities, postural 
abnormalities, tenderness or spasm noted.  Range of motion 
testing showed 90 degrees of flexion, 15 degrees of 
extension, 20 degrees of right and left lateral flexion, and 
30 degrees of right and left rotation.  The veteran reported 
pain on motion.  X-rays of the lumbar spine were normal.  The 
diagnosis was chronic back pain, etiology undetermined. 

The veteran's back was examined in July 1997 by Jan C. Weber, 
M.D., of the Platte Valley Medical Group.  Dr. Weber recorded 
the veteran's history of having a tumor in her back removed 
in 1987, which apparently relieved low back pain she was 
experiencing at that time.  The veteran explained that pain 
in her back and left leg had returned since that surgery.  
She described radiating pain from her back into her left leg 
and foot, with numbness of the left foot.  On neurological 
examination, deep tendon reflexes were significant for an 
absence of the left ankle jerk.  Toes were also down-going.  
Strength was normal and no drift was present.  Her gait was 
narrow-based and steady.  Decreased sensation was present 
from the left knee down.  Dr. Weber's assessment was probable 
sciatic neuropathy and musculoskeletal back pain.  

In connection with this appeal, the veteran underwent a 
peripheral nerves examination by the VA in November 1998.  At 
that time, the veteran's main complaint involved periods of 
radiating numbness down the lateral aspect of the left leg 
into the foot.  However, she denied dysfunction of her lower 
extremity due to numbness.  She said she always had the 
sensation that her left leg and foot were incapable of 
holding her up.  Objectively, the major muscle groups were 
intact, and deep tendon reflexes were symmetrical without 
pathologic reflexes elicited.  No atrophy was present.  
Straight leg raising was negative, and no significant joint 
pain was present with any of the attempted range of motion 
exercises.  X-rays revealed very mild hypertrophic bony 
changes of the lower lumbar spine.  The examiner concluded 
with a diagnosis of "numbness, roughly following the sciatic 
nerve course, normal examination this date." 

The RO initially evaluated the veteran's sciatic neuropathy 
as 10 percent disabling under Diagnostic Code 5292, which 
refers to limitation of motion of the lumbar spine.   This 
diagnostic code provides a 10 percent evaluation for slight 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  In addition, under 38 C.F.R. §§ 4.40 and 4.45, the 
Board is required to consider whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain, to the extent that 
they are supported by adequate pathology.  See DeLuca , 8 
Vet. App. at 204-06.

In a supplemental statement of the case issued in January 
1999, the RO continued the initial 10 percent rating but 
evaluated this disability under Diagnostic Code 5293 for 
intervertebral disc syndrome.  This diagnostic code provides 
a 10 percent evaluation for mild intervertebral disc 
syndrome, and a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Based on the foregoing, the Board finds that the RO properly 
rated the veteran's sciatic neuropathy as 10 percent 
disabling under Diagnostic Code 5293, as this condition has 
not been productive of more than mild intervertebral disc 
syndrome.  The Board has fully considered the veteran's 
complaints of pain and numbness which radiate down her left 
lower extremity to her foot and toes.  However, the overall 
objective clinical evidence simply does not show any 
neurological findings which could be characterized as more 
than mild under this code section.  The only significant 
neurological findings are contained in Dr. Weber's July 1997 
examination report, which revealed that deep tendon reflexes 
were significant for an absence of the left ankle jerk with 
down-going toes.  Nevertheless, Dr. Weber's assessment was 
only "probable sciatic neuropathy and musculoskeletal back 
pain." (emphasis added).  Moreover, the remainder of the 
clinical evidence shows only mild neurological symptoms.  
During her July 1997 VA examination report, for example, no 
neurological findings or spasms were reported, and X-rays of 
the lumbar spine were normal.  Likewise, the November 1998 VA 
examination report revealed that deep tendon reflexes were 
symmetrical without pathologic reflexes elicited.  The 
examiner concluded that, other than the veteran's complaints 
of numbness following the sciatic nerve course, physical 
examination was normal.  Based on these findings, the Board 
can only conclude that the preponderance of the evidence is 
against an evaluation in excess of 10 percent under 
Diagnostic Code 5293 since the initial rating.

The Board also finds that a rating higher than 10 percent may 
not be assigned under any other potentially applicable 
Diagnostic Code.  The veteran's sciatic neuropathy has not 
been productive of more than mild limitation of motion of the 
lumbar spine. Range of motion testing performed at the VA 
examination in July 1997 showed only mild limitation of 
motion of the lumbar spine (90 degrees of flexion, 15 degrees 
of extension, 20 degrees of right and left lateral flexion, 
and 30 degrees of right and left rotation).  The Board also 
finds that there is no objective evidence of weakened 
movement, excess fatigability with use, or incoordination of 
the lumbar spine which would indicate additional functional 
loss due to pain.  Thus, the provisions of 38 C.F.R.  §§ 4.40 
and 4.45 have been considered as mandated by DeLuca, supra; 
however, these provisions simply do not apply in the absence 
of the relevant objective findings. 

The Board has considered the claim for an increased rating 
under Diagnostic Code 5295, which provides a 20 percent 
rating for lumbosacral strain manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, on the standing position; and a 40 percent rating 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  In this case, however, the veteran's 
degenerative disc disease of the lumbar spine is not 
manifested by any of these symptoms.  

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's sciatic neuropathy for any period since the date of 
the initial rating.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
need not be considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55-57.

IV.  Anemia

Service medical records show that the veteran was anemic 
during pregnancy.  The RO therefore granted service 
connection for anemia in its April 1998 rating decision.  The 
RO assigned a noncompensable evaluation under Diagnostic Code 
7700, effective as of March 1997.  

Under Diagnostic Code 7700, a noncompensable rating is 
warranted for asymptomatic anemia with a hemoglobin level of 
10gm/100ml or less.  A 10 percent rating contemplates a 
hemoglobin level of 10gm/100ml or less, with findings such as 
weakness, easy fatigability or headaches.  See 38 C.F.R. § 
4.117, Diagnostic Code 7700.

The Board finds that the RO correctly evaluated the veteran's 
anemia as noncompensably disabling under Diagnostic Code 7700 
since the date of the initial rating.  The Board has 
considered the veteran's statements that she suffers from 
headaches and fatigue.  However, none of the clinical 
evidence shows the veteran's hemoglobin to be 10gm/100ml or 
less, as required for a compensable evaluation under 
Diagnostic Code 7700.  A report from a VA examination 
performed in July 1997 noted that the veteran's hemoglobin 
level was 11.5gm/100ml.  The diagnosis was anemia, etiology 
undetermined.  A VA hematology report dated in November 1998 
disclosed that the veteran's hemoglobin level was 
13.0gm/100ml in July 1998 and 12.8gm/100ml in November 1998.  

Given these readings, at no time since the initial rating has 
the veteran's anemia met the criteria for a compensable 
evaluation under Diagnostic Code 7700.  Thus, the 
preponderance of the evidence is against an initial 
compensable evaluation for the veteran's anemia under 
applicable schedular criteria. 

V.  Headaches

In April 1998, the RO determined that the veteran suffered 
from headaches as a result of her service-connected post-
traumatic stress disorder.  Consequently, the RO granted 
service connection for headaches and assigned a 
noncompensable evaluation under Diagnostic Code 8100, 
effective as of March 1997.  Under this provision, a 10 
percent rating is warranted for migraine headaches which are 
characterized by prostrating attacks averaging one in two 
months over the last several months.  A noncompensable (zero 
percent) rating is warranted when migraines are characterized 
by less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

When examined by Dr. Weber in July 1997, it was noted that 
the veteran suffered from musculoskeletal headaches which 
were relieved with Extra-Strength Tylenol.  Dr. Weber 
commented that the veteran's history of depression was 
probably contributing to these headaches.  The veteran also 
described headaches at her November 1998 VA examination.  She 
related that they usually began in the morning with no 
precipitating factor.  She described no prodrome, scleromata 
or visual disturbance.  She explained that the headaches 
would begin bilaterally and seemed to be located behind the 
eyes, eventually encompassing the entire head and the 
posterior occiput.  She stated that the headaches could 
remain for many days but that she was still able to function 
during the attacks.  She said that Aspirin or Tylenol 
provided minimal relief.  Dr. Weber concluded with a 
diagnosis of "long-standing history of headaches."

After a careful review of the evidence, the Board finds that 
the RO properly rated the veteran's headaches as 
noncompensably disabling under Diagnostic Code 8100.  In this 
respect, the Board notes that none of the clinical evidence 
indicates that the veteran suffers from migraine headaches.  
In any event, even if they could be characterized as migraine 
headaches, there is simply no evidence, lay or medical, 
indicating that any such migraines have resulted in 
prostrating attacks, as required for a 10 percent evaluation.  
Therefore, the preponderance of the evidence is against an 
initial compensable evaluation for the veteran's headaches 
under Diagnostic Code 8100.

VI.  Consideration of Extra-Schedular Evaluations

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards."  See 38 C.F.R. § 3.321(b)(1).  
There is no objective evidence indicating that any of the 
service-connected disabilities at issue have independently 
caused marked interference with the veteran's earning 
capacity or employment status, i.e., beyond that contemplated 
by the assigned ratings.  As discussed, the veteran is a 
student pursuing a degree in nursing, has been working part 
time, and has maintained her U.S. Army Reserve status.  Under 
these circumstances, the Board determines that further 
development for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. at 227.

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 50 percent evaluation for post-
traumatic stress disorder and dysthymia is granted. 

An initial evaluation in excess of 10 percent for residuals 
of reconstructive surgery of the left ankle is denied.

An initial evaluation in excess of 10 percent for sciatic 
neuropathy is denied.

An initial compensable evaluation for anemia is denied.

An initial compensable evaluation for headaches is denied.


REMAND

The Board finds that additional development is necessary 
before it can adjudicate the veteran's claims of entitlement 
to service connection for bilateral hearing loss, tinnitus, 
and residuals of a collarbone injury.  A review of the record 
indicates that the veteran reported that she has been 
assigned to a U.S. Army Reserve unit since her separation 
from active duty in March 1991.  The Board notes, however, 
that records from that service have not been associated with 
the claims file, including the unit(s) assigned, dates of 
service, the exact status of service, and all service medical 
records. 

While the record reflects that the RO attempted to contact 
the veteran's Reserve unit, no response has been received.  
It also appears that the RO has not contacted the veteran to 
permit her to submit any pertinent records associated with 
such service.  The VA has a duty to inform the veteran of the 
applicable criteria to which her claims are subject and the 
evidence necessary to support the claims.  See 38 U.S.C.A. § 
5103(a) (West 1991).  The Board notes that the RO should 
inform the veteran that she should provide the name of her 
Reserve unit, dates of service, the exact status of service, 
and all service medical records in her possession.  
Thereafter, the RO should make another attempt to secure the 
veteran's records associated with her U.S. Army Reserve 
service.

The Board also notes that additional development is required 
before it can adjudicate the veteran's claim of entitlement 
to an initial rating in excess of 10 percent for obstructive 
lung disease.  In connection with this claim, the veteran was 
afforded a VA respiratory examination in November 1998 to 
assess the nature and severity of her obstructive lung 
disease.  A report from that examination noted that pulmonary 
function testing had been performed and that the results 
would be forwarded.  To date, however, the report from that 
pulmonary function test are not associated with the claims 
file, and it does not appear that the RO requested this 
report.  

The VA is deemed to have constructive knowledge of this 
report and, in this case, has actual knowledge of its 
existence.  The Board regrets the delay associated with 
obtaining this report, but it must be associated with the 
claims file for consideration with this appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . . .").

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and inform her of 
the evidence necessary to complete her 
application by advising her that she 
should submit all relevant service 
medical records relating to her active 
participation in the U.S. Army Reserves. 

2.  The RO should contact the State 
Adjutant General's Office, as well as all 
other available sources, including the 
National Personnel Records Center, if in 
order, and request verification of the 
specific dates of the appellant's U.S. 
Army Reserve service, as well as the type 
of service during each period of 
enlistment, i.e., whether it was active 
duty, active duty for training or 
inactive duty training.  All periods of 
active duty for training or inactive duty 
training should be separately noted.  In 
this regard, the RO should request all 
related relevant service administrative 
records of the veteran related to such 
service if in the possession of this 
office.  Any service medical records 
associated with those periods of service 
should be obtained, if available, and 
associated with the claims file.  If the 
search for these records should yield 
negative results, documentation to that 
effect should be placed in the veteran's 
claims file.

3.  The RO should obtain and associate 
with the claims file the report from the 
pulmonary function test performed in 
November 1998 in connection with the 
veteran's VA respiratory examination.  If 
this report can not be obtained, the RO 
should undertake appropriate action, to 
include affording the veteran an 
additional pulmonary function test. 

4.  When the requested development has 
been completed, the RO should then 
readjudicate each of the issues that 
remain on appeal.  If any determination 
remains unfavorable to the veteran, she 
and her attorney should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond before the case is 
returned to the Board for further 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to assist the veteran 
in the development of her claims.  The Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of the veteran's appeal.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until she 
receives further notice.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


  The August 1998 rating sheet incorrectly listed Diagnostic Code 5290, which refers to limitation of motion 
of the cervical spine.  However, the Statement of the Case issued in October 1998 listed Diagnostic Code 
5292 as the appropriate code provision.


